           Case 19-22607-RAM      Doc 99    Filed 03/22/20   Page 1 of 3




                  UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF FLORIDA
                           MIAMI DIVISION
                          www.flsb.uscourts.gov
In re: Lee Robert Rohe,                            Case No: 19-22607
      Debtor.                                      Chapter 13
____________________/
  DEBTOR’S MOTION FOR RULING ON DEBTOR’S OBJECTION TO
                 PROOF OF CLAIM NO. 6-1
      Debtor, Lee Robert Rohe, Pro Se, hereby files a Motion For Ruling On

Debtor’s Objection To Proof of Claim No. 6-1 based on the following grounds:

      1,    On December 15, 2019, LVNV Funding, LLC, on behalf of Resurgent

            Capital Services, filed Proof of Claim 6-1 in the amount of $4411.91.

      2.    On December 19, 2019, the Debtor filed an Objection to LVNV’s

            claim. [DE #54]. As part of the Objection, the Debtor filed a previous

            Order Sustaining Objection to Claim of LVNV Funding, LLC, which

            was issued on June 12, 2019 in spouse Susan Rohe’s Chapter 13

            proceeding, Case No. 19-12053.

      3.    A claim for the same amount that LVNV Funding filed in the

            Debtor’s case was also previously filed in Susan Rohe’s bankruptcy

            case and was stricken by Judge Cristol.




                                        2
           Case 19-22607-RAM     Doc 99    Filed 03/22/20   Page 2 of 3




      4.    To date, no Response has been filed by LVNV in response to the

            Debtor’s Objection; nor has LVNV requested a hearing on the matter.

      5.    Since the Debtor’s Chapter 13 plan is scheduled to be confirmed on

            April 7th, an adjudication of the LVNV Proof of Claim is necessary.

      WHEREFORE, the Debtor respectfully requests that this Court issue an

Order sustaining the objection to Claim of LVNV Funding, LLC, Claim # 6-1.

                                           Respectfully submitted,

                                           /s/ Lee Robert Rohe, Esq., Pro Se
                                           30410 Sea Grape Terrace
                                           Suite 2
                                           Big Pine Key, Fl 33043
                                           (305) 745-2254
                                           Email: lrrlaw@bellsouth.net
                                           Florida Bar No: 271365




                                       2
             Case 19-22607-RAM      Doc 99     Filed 03/22/20   Page 3 of 3




                          CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the
additional qualifications to practice in this court as set forth in Local Rule 2090-1.

       I hereby certify that a true and correct copy of the foregoing has been
furnished to the individuals on the Service List via CM/ECF Electronic Filing or
via First Class Mail on March 22, 2020.

Steven Powrozek, Esq. 4630 Woodland Corporate Blvd., Suite 100, Tampa,
Florida 33614.

Nancy K. Neidich, POB 279806, Miramar, Fl 33027.

United States Trustee, 51 SW First Avenue, Suite 1204, Miami, Fl 33130.

                                               /s/ Lee Robert Rohe, Esq., Pro Se




                                           2
